DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 16, 22, 23 25 and 26 have been considered but are moot because the new ground of rejection.  
Examiner notes that a new interpretation of Berreklouw is being used for the limitation including the pliant sealing edge.  Berreklouw discloses the edge being formed exclusively of a material consisting of silicone and fabric, as the edge is now being considered only the covering placed around the flanges (column 10, lines 48-56), but not the flanges themselves.  The covering will form slits, as the material is formed around the flanges which comprise axial slits.   Similarly, Gabbay discloses an annuloplasty ring comprising a covering having one or more sheets of biocompatible material over the rings (paragraph 0037).  This sheet or covering is now being considered the entire pliant sealing edge, and will therefore be comprised exclusively of the materials as claimed.   Additionally, Hancock discloses that known biocompatible material coverings include a sponge and fabric material (column 3, lines 46-63; column 4, lines 34-49).  McCarthy et al. discloses silicone sleeves and fabric to provide a known material combination for coverings around a heart valve prosthesis (paragraph 0032, 0037, 0038).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Berreklouw US 6790229.
Regarding claim 1, Berreklouw discloses a cardiac implant anchoring system, comprising:
a prosthetic heart valve 44 (figure 4) sized to be implanted at a native heart valve annulus and arranged around a flow orifice through the heart valve through which blood will flow axially from an inflow side to an outflow side thereof when implanted (shown implanted within heart, for example, figure 1a or 11b, (column 25, lines 27-33, valve prosthesis and fixing device are arranged together and implanted and fixed with the annulus), the heart valve having an internal frame 45 and fluid occluding members (for example, cusps 46, figure 4) mounted to move within the internal frame that provide one-way flow through the valve (cusps may be rotated about an axis to provide a heart valve as is conventional, column 25, line 6-30), the heart valve having a pliant sealing edge (coating surrounding an edge of the flanges; column 10, lines 48-56) around an outer periphery of the internal frame at an inflow .
Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Gabbay US 2007/0067029.
Regarding claim 22, Gabbay discloses a cardiac implant anchoring system (figure 1) comprising: a prosthetic annuloplasty ring 10 sized to be implanted into a native heart valve annulus (paragraph 0030) and arranged around a flow orifice through the annuloplasty ring through which blood will flow axially from an inflow side to an outflow side thereof when implanted (flow through orifice between 
Regarding claim 23, Gabbay discloses there are 12 to 18 axial slits around the sealing edge of the annuloplasty ring (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable Berreklouw US 6790229 in view of Gabbay US 2007/0067029 and further in view of Hancock US 3755823. 
Regarding claims 2 and 26, Berreklouw discloses a cardiac implant anchoring system, essentially as claimed, as discussed above and having a sealing edge being a fabric having a series of slits (covering over flanges, column 10, lines 48-56), but fails to disclose the sealing edge including a sponge member encapsulated in the fabric cover, the fabric cover defining a series of axial slits and the sponge member having a series of grooves or recesses around an outer edge thereof which coincide with the series of axial slits to combine to form the axial slits in the sealing edge. 
Gabbay teaches a cardiac implant anchoring system, comprising a sealing edge (sealing edge comprising the covering of biocompatible material surrounding the frame and core, paragraph 0037), the material may be formed using two or more sheets with a combination of various biocompatible materials as a coating (paragraph 0037).  Gabbay does not explicitly disclose the biocompatible material covering being a sponge material.
Hancock discloses an anchoring system comprising a stent heart valve system, the system comprising a valve 18 being attached to frame 10, the frame having a jacket or covering 28 being applied, and a second covering or sleeve 29 placed around the frame 10 (figure 1), the sleeve may be of a woven material, felt or a sponge, a layer of sponge 31 may additionally be received as an inner layer within sleeve 29 to provide a hemodynamic seal, and a ring of cloth or sponge 33 to act as reinforcement for the sutures (column 3, lines 46-63; column 4, lines 34-49).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Berreklouw with multiple sheet coatings, as taught by Gabbay, and with a sponge member and fabric cover sealing edge, as taught by Hancock, as a known combination of In re Leshin, 125 USPQ 416.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Berreklouw US 6790229 in view of Fisher et al. US 4687483.
Regarding claim 16, Berreklouw discloses a system having an internal frame 45 having occluding members comprising a plurality of flexible leaflets 46 essentially as claimed as discussed above, but fails to disclose the internal frame having a cloth cover and defining a plurality of cantilevered commissure posts projecting to the outflow side, and the fluid occluding members supported between the commissure posts.
Fisher et al. teaches a heart valve prosthesis having an internal frame 11 having occluding members (leaflets 17, figure 1), a plurality of cantilevered commissure posts (figures 1, 2, commissure posts 13) for supporting the fluid occluding members (leaflets 17 positioned on the posts, figure 1), and having a cloth covering (column 2, lines 28-29) to provide a biological advantage and fixing of the ring to the outside of the prosthesis (column 1, lines 50-53).
Therefore, it would have been obvious to one having ordinary skill in the art to provide leaflet valve occluding members being supported on commissure posts, as taught by Fisher et al., as a known substitution for a heart valve prosthesis having occluding members, and with a cloth covering, as taught by Fisher et al., to provide a biological advantage and fixing of the ring to the outside of the prosthesis.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabbay US 2007/0067029 in view of McCarthy et al. US 2005/0043791.
Regarding claim 25, Gabbay discloses a cardiac implant anchoring system, essentially as disclosed as discussed above, and wherein the covering, or sealing edge, may be formed of one or more 
McCarthy et al. teaches an annuloplasty ring comprising a core having a covering made of a silicone sleeve and outer fabric covering (paragraph 0032, 0037, 0038) to provide a pliable outer structure (abstract) as a known combination of materials in the art for coverings or sealing members surrounding annuloplasty rings for placement within the heart valve.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the one or more sheet coverings of Gabbay, with a silicone sleeve covered by fabric, as taught by McCarthy et al., as a known combination of materials and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 3-15, 17-19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Berreklouw US 6790229 discloses a cardiac implant system comprising a prosthetic heart valve, having an internal frame 45 and occluding members 46, a pliant sealing edge 40 around an outer periphery of the internal frame.
Berreklouw fails to disclose in combination with the claim language, a plurality of knotless suture fasteners positioned within the recesses in the sponge member, each fastener having an axial sized slot to receive a suture that is passed through one of the axial slits in the sealing edge, or a retention disc that has a plurality of apertures that coincide with the recesses in the sponge member 
Shepherd et al. US 5,776,188 disclose a cardiac implant system including a cardiac implant 50 and a sealing edge having axial slits 70 that open radially outward and configured to receive a suture 76.
Shepherd et al. fails to disclose a cardiac implant having a pliant sealing edge as claimed around an inflow end, a plurality of knotless suture fasteners positioned within the sponge member and each fastener having an open state which permits a suture to slide axially therethrough and a closed state that which prevents axial movement in at least one direction, and capable of being anchored to an annulus without the use of knots by passing sutures into each fastener and converting the suture fasteners to their closed states.
Colvin et al. US 6066160 discloses a cardiac implant system comprising: an implant having an inner frame arranged around a flow axis through the implant, a sealing edge, a plurality of knotless suture fasteners distributed around the implant and being sized to receive a suture.
However, Colvin et al. does not disclose the knotless suture fasteners each fastener having an open state which permits a suture to slide axially therethrough and a closed state that which prevents axial movement in at least one direction, and capable of being anchored to an annulus without the use of knots by passing sutures into each fastener and converting the suture fasteners to their closed states.  
Lane et al. US 4725274 discloses a prosthetic heart valve implant having an inner frame and a sealing edge, the sealing edge having formed therein a plurality of axial slits that open radially.  
However, Lane et al. does not disclose a plurality of knotless suture fasteners having a slot sized to receive a suture and having an open and closed state, and capable of being anchored to an annulus without the use of knots by passing sutures into each fastener and converting the suture fasteners to their closed states. 

No combination of Shepherd et al., Colvin et al., Lane et al., Bonutti et al., Oba et al. and prior art of record or prior art at large serves to rectify the deficiencies of Colvin et al., Ovil, Lane et al. Bonutti et al. and Oba et al. in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771